DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 June 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nystrom, US 4,786,334.
	Nystrom discloses the claimed invention including a pool cleaner comprising a housing (1) defining a central axis (a horizontal axis running central through 1), at least one intake port (not shown, where water and material collected by brushes is taken into the device to the filter bag, Column 3 Lines 50-53) and at least one exhaust aperture (also not shown, Column 3 Lines 50-56 states that there is a “pump motor 20, which sucks up water and material collected by the brushes 7, 8 and carries it to a store permeable to water, such as a filter bag 15. This may be of any suitable design and is not therefore shown in detail, but merely indicated by broken lines in Fig. 1.” Figure 1 shows that the housing, at 1, has the pump housing 21 extend upwards at its top center with a filter 15 on top, thus the exhaust aperture being the aperture through which the pump extends through or alternatively the exhaust aperture of the pump that releases water into the filter), and comprising a first end and a second end opposite the first end (ends of housing 1, ends at wheels 2 and 3, see Figures 1-2), a brush support extending forward of the housing when the housing is travelling in a forward direction (11, Figure 1), a brush connected to the brush support (7 and/or 8) and configured to rotate about a rotary axis parallel to, and spaced from, the central axis (brush is configured to rotate about a rotary axis of 7 or 8, see also marked up version of Figure 2), a filter positionable at least partially in the housing (15), and a pump configured to draw water from a swimming pool through the at least one intake port and filter for exhaustion back into the swimming pool (20, 21; Column 3 Lines 50-53), and wherein the self-propelled swimming pool cleaner consists of two motive elements (powered driving wheels 2, 3), wherein a first motive element of the two motive elements is a first wheel (2) and a second motive element of the two motive elements is a second wheel (3), wherein the first wheel is supported at the first end of the housing and the second wheel is supported at the second end of the housing (Figure 1 shows how the wheel is supported at an end of the housing, Figure 2 shows the two wheels at the two ends of the housing). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 in view of Wichmann et al., US 6,665,900.
	Nystrom discloses the claimed invention including a pool cleaner comprising a housing (1) defining a central axis (a horizontal axis running central through 1) and comprising at least one intake port (not shown, where water and material collected by brushes is taken into the device to the filter bag, Column 3 Lines 50-53), a brush support extending forward of the housing when the housing is travelling in a forward direction (11, Figure 1), and a brush connected to the brush support (7 and/or 8) and configured to rotate about a rotary axis parallel to, and spaced from, the central axis (brush is configured to rotate about a rotary axis of 7 or 8, see also marked up version of Figure 2 below). Regarding claim 25, the brush support comprises an arm configured to pivot relative to the housing (11, Column 3 Lines 39-42). Regarding claim 29, the cleaner further comprises a filter positioned at least partially in the housing in use (15), at least one motive element (wheels 2, 3; Column 3 Lines 32-36), and a pump configured to draw water from a swimming pool through the at least one intake port and the filter (20, 21; Column 3 Lines 50-53). Nystrom does not disclose that the housing has a generally cylindrical portion, rather the chassis 1 appears to have a complex shape that roughly follows the shape of the components within its housing (Figure 1).
	
[AltContent: arrow][AltContent: textbox (rotary axis of brush )][AltContent: arrow][AltContent: textbox (central axis of housing)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    330
    422
    media_image1.png
    Greyscale



	Wichmann et al. teach a similar type of pool cleaner (10) with a generally cylindrical housing (housing 14 consists of housing shells 40, 42 that are generally cylindrical, see Figures 1-3) that is advantageously hydraulically contoured by design (Column 4 Lines 14-23). MPEP 2144.04 also discusses that in In re Seid, that “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Nystrom so that it has a generally cylindrical housing or so that the main housing itself is generally cylindrical, as taught by Wichmann et al., so that the design is hydraulically contoured. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the housing of Nystrom to be generally cylindrical as an obvious change the aesthetic of the housing or as an obvious design choice. 
4.	Claims 24-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 in view of Rief et al., US 6,782,578.
	Nystrom discloses the claimed invention including a pool cleaner comprising a housing (1) defining a central axis (a horizontal axis running central through 1) and comprising at least one intake port (not shown, where water and material collected by brushes is taken into the device to the filter bag, Column 3 Lines 50-53), a brush support extending forward of the housing when the housing is travelling in a forward direction (11, Figure 1), and a brush connected to the brush support (7 and/or 8) and configured to rotate about a rotary axis parallel to, and spaced from, the central axis (brush is configured to rotate about a rotary axis of 7 or 8, see also marked up version of Figure 2 below). Regarding claim 25, the brush support comprises an arm configured to pivot relative to the housing (11, Column 3 Lines 39-42). Regarding claim 29, the cleaner further comprises a filter positioned at least partially in the housing in use (15), at least one motive element (wheels 2, 3; Column 3 Lines 32-36), and a pump configured to draw water from a swimming pool through the at least one intake port and the filter (20, 21; Column 3 Lines 50-53). Nystrom does not disclose that the housing has a generally cylindrical portion, rather the chassis 1 appears to have a complex shape that roughly follows the shape of the components within its housing (Figure 1).
	
[AltContent: arrow][AltContent: textbox (rotary axis of brush )][AltContent: arrow][AltContent: textbox (central axis of housing)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    330
    422
    media_image1.png
    Greyscale



	Rief et al. teach a similar type of pool cleaner (120) with a generally cylindrical housing (housing 24, see Figures, in particular Figure 10) to house the components of the pool cleaner (Column 8 Lines 11-13). MPEP 2144.04 also discusses that in In re Seid, that “The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Nystrom so that it is generally cylindrical or so that the main housing itself is generally cylindrical, as taught by Rief et al., so that the design can successfully house the components of a pool cleaner. Also, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the housing of Nystrom so that it is generally cylindrical as an obvious change the aesthetic of the housing or as an obvious design choice. 
5.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 and Wichmann et al., US 6,665,900 as applied to claim 24 in view of Pichon et al., US 8,627,533.
	Nystrom and Wichmann et al. disclose all elements previously mentioned above, however fails to disclose that the brush comprises fins extending parallel to the rotary axis.
	Pichon et al. also teach a swimming pool cleaner wherein the rotary brush (4) having a rotary axis (axis of 4) intended to brush the immersed surface to move debris in the direction of the liquid inlet (Column 9 Lines 9-14) includes fins that extend parallel to a rotary axis of the brush (see Figures 1 and 3; also see Column 9 Lines 27-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristles of the brush of Nystrom and Wichmann et al. for fins that extend parallel to the rotary axis of the brush, as taught by Pichon et al., in order to successfully clean an immersed surface and to move debris in the direction of the liquid inlet.
6.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 and Rief et al., US 6,782,578 as applied to claim 24 in view of Pichon et al., US 8,627,533.
	Nystrom and Rief et al. disclose all elements previously mentioned above, however fails to disclose that the brush comprises fins extending parallel to the rotary axis.
	Pichon et al. also teach a swimming pool cleaner wherein the rotary brush (4) having a rotary axis (axis of 4) intended to brush the immersed surface to move debris in the direction of the liquid inlet (Column 9 Lines 9-14) includes fins that extend parallel to a rotary axis of the brush (see Figures 1 and 3; also see Column 9 Lines 27-30).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bristles of the brush of Nystrom and Rief et al. for fins that extend parallel to the rotary axis of the brush, as taught by Pichon et al., in order to successfully clean an immersed surface and to move debris in the direction of the liquid inlet.
7.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 and Wichmann et al., US 6,665,900 as applied to claim 24 in view of Davidsson et al., US 6,115,864.
	Nystrom and Wichmann et al. disclose all elements previously mentioned above, however fail to disclose that the brush and brush support define a brush assembly comprising a brush assembly width in a direction transverse to the forward direction, wherein the brush assembly width is greater than a width of the generally cylindrical housing in the direction transverse to the forward direction. In Nystrom, the brush assembly includes a brush (comprises 7 and 8, and possibly represented by unmarked squares 7 and 8 in Figure 2) and brush support (11) that appears to be on sides of the housing (1) just within the housing (Figure 1 and Column 3 Lines 39-44).
	Davidsson et al. teach a similar pool cleaner having a housing (1) and a brush assembly defined by a brush and a brush support (brush 14a, 14b; support 13a-13d), the brush assembly having a width greater than a width of the housing in the direction transverse to its forward travel (the brush is wider than the housing as shown in Figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the brush of Nystrom and Wichmann et al., for one that extends beyond the width of the housing, as taught by Davisson et al., so that the brush has a width that covers a greater surface area thereby cleaning and covering a greater area.
8.	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nystrom, US 4,786,334 and Rief et al., US 6,782,578 as applied to claim 24 in view of Davidsson et al., US 6,115,864.
	Nystrom and Rief et al. disclose all elements previously mentioned above, however fail to disclose that the brush and brush support define a brush assembly comprising a brush assembly width in a direction transverse to the forward direction, wherein the brush assembly width is greater than a width of the generally cylindrical housing in the direction transverse to the forward direction. In Nystrom, the brush assembly includes a brush (comprises 7 and 8, and possibly represented by unmarked squares 7 and 8 in Figure 2) and brush support (11) that appears to be on sides of the housing (1) just within the housing (Figure 1 and Column 3 Lines 39-44).
	Davidsson et al. teach a similar pool cleaner having a housing (1) and a brush assembly defined by a brush and a brush support (brush 14a, 14b; support 13a-13d), the brush assembly having a width greater than a width of the housing in the direction transverse to its forward travel (the brush is wider than the housing as shown in Figure 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the brush of Nystrom and Rief et al., for one that extends beyond the width of the housing, as taught by Davisson et al., so that the brush has a width that covers a greater surface area thereby cleaning and covering a greater area.
Response to Arguments
9.	Applicant's arguments filed 7 June 2022 have been fully considered but they are not persuasive. 
	The Applicant argues that claim 24 is allowable because Nystrom and Wichmann fail to teach or suggest at least a “generally cylindrical housing” as claimed. The Applicant’s reasons for this argument is that Wichmann teaches that its housing is not generally cylindrical and that modifying Nystrom and Wichmann to be generally cylindrical is not an obvious design choice. 	The Examiner respectfully disagrees. With regards to Wichmann, the Examiner considers the shape of the housing to be generally cylindrical, based on the definition of the term “generally” (“generally” is defined by www.dictionary.com to be “with respect to the larger part; for the most part”). The Examiner has considered all of the Figures of Wichmann, and in doing so has deemed that the shape of the housing of Wichmann to be generally cylindrical. The cross-sections of the housing (14, made of assembled shells 40 and 42) best shown in Figure 7 show an overall general cylindrical shape. The Examiner reiterates that the shape chosen by Wichmann is stated to be “hydraulically contoured” (Column 4 Lines 14-23), so therefore there is mechanical advantage to the contoured shape being taught by Wichmann.
	The Examiner has also considered the Applicant’s statements on design choice of the housing on pages 5-6 of the remarks and finds these to be unpersuasive. The Applicant states that the performance of the claimed structure is different from the function of Nystrom and points to paragraphs [0069] and [0080]-[0083] and Figure 10 to support this. However, in none of these paragraphs (note, the Applicant’s originally filed disclosure ends at paragraph [0071] so the Examiner referred to the paragraph numbering in the publication of the present application US 2020/0199901) has the Applicant set forth that it is the cylindrical shape of the housing that allows for the cleaner to vertically climb and to remain in engagement from a horizontal to vertical orientation. In paragraph [0081] the disclosure states: “The vertical climb up a wall 3 is achieved in part because the cleaner’s suction pulling water into the bottom of the housing, simultaneously pulls the housing toward the wall, thus surging wheels 6 remain in frictional engagement with the wall surface. Furthermore, the water being ejected out of the upper portion outlet 24 in the form of a water jet creates an oppositely directed force further urging housing 4 toward and against pool wall 3. With these forces urging the housing toward the wall, the main drive wheels with their friction surfaces are able to drive the cleaner upward.” It is not the cylindrical shape that allows the cleaner to vertically climb, rather the combination of suction, wheels, and water being ejected from an outlet creating a force is what allows the cleaner to vertically climb. 
	With regards to claim 30, the Applicant argues that Nystrom and Wichmann fail to teach or suggest at least that the cleaner “consists of two motive elements”.  The Applicant notes that “support member 50” can be a number of features. The Examiner respectfully disagrees. In Nyman, there are two motive elements being first and second wheels (drive wheels 2, 3). The Applicant argues that there is a third wheel (presumably rear support wheel 4?), however the Examiner does not agree that the third rear support wheel of Nyman is “motive” as it is not a wheel providing motion to the swimming pool cleaner. “Motive” is defined by www.dictionary.com as “causing, or tending to cause, motion”.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg